DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are pending in the current application.
Claim 9 is withdrawn from consideration in the current application.

Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-8 and 10-16) in the reply filed on August 5, 2022 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite as the recitation of possible elements is not properly claimed in the alternative.  Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C").  See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162, 7166 (February 9, 2011).  Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196.  If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.  If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See MPEP 2173.05(h).  For the purposes of examination claim 4 is interpreted as instead reciting “includes at least any one selected from the group consisting of hexafunctional urethane acrylate-based oligomers and nonafunctional urethane acrylate-based oligomers.”  Alternatively, claim 4 could also properly recite “includes at least any one of hexafunctional urethane acrylate-based oligomers or nonafunctional urethane acrylate-based oligomers” to overcome the aforementioned deficiency.  Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (WO 2018/116798 A1, herein US 2019/0314264 A1 utilized as English language equivalent for all citations).
Regarding Claim 1, Saito teaches a photocurable resin composition exhibiting adhesiveness for artificial nails with color, art, and textures (i.e. an adhesive for a nail art) (Saito, [0001]-[0002], [0036], [0041], [0058], [0091]-[0094], [0104], [0141]).  Saito teaches the photocurable resin composition comprises (A) a compound having a (meth)acryloyl group such as (a1) a urethane (meth)acrylate oligomer (i.e. a UV-curable raw material; Saito, [0008]-[0016], [0027]-[0045]), (B) a photoinitiator (Saito, [0008]-[0016], [0060]-[0065]), (C) (meth)acrylic polymer particles (i.e. resin particles; Saito, [0008]-[0016], [0066]-[0078]), and optionally organic fillers other than (C) the (meth)acrylic polymer particles (i.e. resin fillers; Saito, [0081]-[0085]).  Saito teaches (A) the compound having a compound having a (meth)acryloyl group is included in an amount of 100 parts by mass; (A) the compound includes (a1) the urethane (meth)acrylate oligomer (the UV-curable raw material) and (a2) a (meth)acrylate monomer, where the ratio of (a1):(a2) is from 50:50 to 95:5 to achieve enhanced adhesiveness and durability (Saito, [0027]-[0045], Table 1).  This yields a content range of 50-95 parts by mass of (a1) the urethane (meth)acrylate oligomer (the UV-curable raw material) relative to 100 parts by mass of all of component (A).  Saito teaches (B) the photoinitiator is included in an amount of 2-25 parts by mass relative to 100 parts by mass of all of component (A) (Saito, [0060]-[0065], Table 1).  Saito teaches (C) the (meth)acrylic polymer particles (resin particles) are included in an amount of 45-155 parts by mass relative to 100 parts by mass of all of component (A) (Saito, [0066]-[0078], Table 1).  Saito teaches if organic fillers (resin fillers) are included that they may be included in an amount of 0.1-200 parts by mass relative to 100 parts by mass of all of component (A).  Normalizing the parts by mass ranges into wt% ranges yields the following:
 The total photocurable resin composition mass can range from (100(A)+2(B)+45(C)+0(Filler)) = 147(A)+(B)+(C) to (100(A)+25(B)+155(C)+200(Filler)) = 480(A)+(B)+(C)+(Filler).
(a1) content ranges from [50(a1)/(100(A)+25(B)+155(C)+200(Filler))]*100 = 10.42 wt% to [95(a1)/(100(A)+2(B)+45(C)+0(Filler))]*100 = 64.62 wt%.  Saito’s (a1) range of 10.42-64.62 wt% overlaps with the claimed range 6-30 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
(B) content ranges from [2(B)/(100(A)+2(B)+155(C)+200(Filler))]*100 = 0.44 wt% to [25(B)/(100(A)+25(B)+45(C)+0(Filler))]*100 = 14.71 wt%.  Saito’s (B) range of 0.44-14.71 wt% fully encompasses the claimed range 1-10 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
(C) + Resin Fillers content range from [(45(C)+0(Filler))/(100(A)+25(B)+45(C)+0(Filler))]*100 = 26.47 wt% to [(155(B)+200(Filler))/(100(A)+2(B)+155(C)+200(Filler))]*100 = 77.68 wt%.  Saito’s (C) + Resin Fillers range of 26.47-77.68 wt% overlaps with the claimed range 65-85 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claims 2 and 3, Saito teaches the UV-curable raw material is a urethane (meth)acrylate oligomer (Saito, [0008]-[0016], [0027]-[0045]).
Regarding Claim 4, Saito teaches the UV-curable raw material is a urethane (meth)acrylate oligomer that has from 1-10 (meth)acryloyl functional groups (Saito, [0037]-[0041]).  Saito’s functional group range encompasses the claimed values of 6 (hexafunctional) and 9 (nonafunctional), and therefore, establishes a prima facie case of obviousness over the claimed values (see MPEP 2144.05, I).
Regarding Claim 5, Saito teaches (B) the photoinitiator can include 2-benzyl-2-dimethylamino-1-[4-morpholinophenyl]-butanone, bis(2,4,6-trimethylbenzoyl)-phenylphosphine oxide, and the like (Saito, [0060]-[0065]).
Regarding Claim 7, Saito teaches the (C) (meth)acrylic polymer resin particles + resin fillers include acryl-based resins and polyvinyl-based resins (Saito, [0072]-[0077], [0085]).
Regarding Claim 10, Saito teaches the photocurable resin composition has a viscosity at 25oC is from 3-100 Pa*s (Saito, [0091]-[0092]).  Saito’s viscosity range encompasses the claimed range of 50-100 Pa*s, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 11, Saito teaches the photocurable resin composition as discussed above for claims 1-5 and 7 that is cured by UV radiation (Saito, [0093]-[0104]).  Saito discloses a substantially similar viscosity at 25oC that is from 3-100 Pa*s (Saito, [0091]-[0092]) that closely encompasses the claim 10 range of 50-100 Pa*s, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Saito also teaches the addition of fillers are added so as not to impair the storage stability and elastic modulus of the cured photocurable resin composition (Saito, [0082]).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01, I.  In view of the foregoing, Saito’s cured photocurable resin composition is considered to necessarily exhibit an elastic modulus that either anticipates or renders obvious the claimed range of 20-120 kgf/mm2 (see MPEP 2112.01, I).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (WO 2018/116798 A1, herein US 2019/0314264 A1 utilized as English language equivalent for all citations) as further evidenced by Plastics, General Survey, 1. Definition, Molecular Structure and Properties, Vol 1, Pg 91 (Wiley-VCH., 2016, Ullmann's Polymers and Plastics - Products and Processes, 4 Volume Set - 1.3.3.6 Copolymerizations. John Wiley & Sons.).
Regarding Claim 6, Saito teaches the photocurable resin composition as discussed above for claim 1.  Saito teaches (C) comprises polymethyl methacrylate polymer particles (resin particles; Saito, [0016], [0075]).  It is well known that polymethyl methacrylate has a glass transition temperature of about 105oC as evidenced by Plastics, General Survey, 1. Definition, Molecular Structure and Properties Vol 1 (Pg 91, Table 16).  Saito’s polymethyl methacrylate glass transition temperature falls within the claimed range of 50-110oC, and therefore, satisfies the claimed range (see MPEP 2131.03).
Claims 1-5, 7, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2014/0326266 A1) in view of Saito et al. (WO 2018/116798 A1, herein US 2019/0314264 A1 utilized as English language equivalent for all citations).
Regarding Claims 1 and 12, Park teaches a multilayer nail decoration applique (i.e. a nail art) comprising a removable substrate 82/a first adhesive layer 84/a base coat 86 (i.e. a coating layer); a UV adhesive 90 disposed on the base coat 86; and a coating layer and a design pattern 92/94 (i.e. a decoration) disposed on the UV adhesive 90 (Park, [0008]-[0009], [0025]-[0027], [0035]-[0040], Figs 1-4).  Park teaches the UV adhesive layer 90 be formed of urethane acrylates (Park, [0044]).

    PNG
    media_image1.png
    993
    260
    media_image1.png
    Greyscale

Park – Figure 4
Park remains silent regarding an adhesive as recited in claim 1.
Saito, however, teaches an artificial nail photocurable resin composition with color, art, and textures (i.e. a nail art), where the photocurable resin composition exhibits adhesiveness (Saito, [0001]-[0002], [0036], [0041], [0058], [0091]-[0094], [0104], [0141]).  Saito teaches the photocurable resin composition can be applied as an overcoat, can be directly applied to a nail, or can be applied on another layer such as a base coat or cured film of a UV nail gel within a plurality of other layers (Saito, [0091]-[0104]).  Saito teaches the photocurable resin composition comprises (A) a compound having a (meth)acryloyl group such as (a1) a urethane (meth)acrylate oligomer (i.e. a UV-curable raw material; Saito, [0008]-[0016], [0027]-[0045]), (B) a photoinitiator (Saito, [0008]-[0016], [0060]-[0065]), (C) (meth)acrylic polymer particles (i.e. resin particles; Saito, [0008]-[0016], [0066]-[0078]), and may also include organic fillers other than (C) the (meth)acrylic polymer particles (i.e. resin fillers; Saito, [0081]-[0085]).  Saito teaches (A) the compound having a compound having a (meth)acryloyl group is included in an amount of 100 parts by mass; (A) the compound includes (a1) the urethane (meth)acrylate oligomer (the UV-curable raw material) and (a2) a (meth)acrylate monomer, where the ratio of (a1):(a2) is from 50:50 to 95:5 to achieve enhanced adhesiveness and durability (Saito, [0027]-[0045], Table 1).  This yields a content range of 50-95 parts by mass of (a1) the urethane (meth)acrylate oligomer (the UV-curable raw material) relative to 100 parts by mass of all of component (A).  Saito teaches (B) the photoinitiator is included in an amount of 2-25 parts by mass relative to 100 parts by mass of all of component (A) (Saito, [0060]-[0065], Table 1).  Saito teaches (C) the (meth)acrylic polymer particles (resin particles) are included in an amount of 45-155 parts by mass relative to 100 parts by mass of all of component (A) (Saito, [0066]-[0078], Table 1).  Saito teaches if organic fillers (resin fillers) are included that they may be included in an amount of 0.1-200 parts by mass relative to 100 parts by mass of all of component (A).  Normalizing the parts by mass ranges into wt% ranges yields the following:
 The total photocurable resin composition mass can range from (100(A)+2(B)+45(C)+0(Filler)) = 147(A)+(B)+(C) to (100(A)+25(B)+155(C)+200(Filler)) = 480(A)+(B)+(C)+(Filler).
(a1) content ranges from [50(a1)/(100(A)+25(B)+155(C)+200(Filler))]*100 = 10.42 wt% to [95(a1)/(100(A)+2(B)+45(C)+0(Filler))]*100 = 64.62 wt%.  Saito’s (a1) range of 10.42-64.62 wt% overlaps with the claimed range 6-30 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
(B) content ranges from [2(B)/(100(A)+2(B)+155(C)+200(Filler))]*100 = 0.44 wt% to [25(B)/(100(A)+25(B)+45(C)+0(Filler))]*100 = 14.71 wt%.  Saito’s (B) range of 0.44-14.71 wt% fully encompasses the claimed range 1-10 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
(C) + Resin Fillers content range from [(45(C)+0(Filler))/(100(A)+25(B)+45(C)+0(Filler))]*100 = 26.47 wt% to [(155(B)+200(Filler))/(100(A)+2(B)+155(C)+200(Filler))]*100 = 77.68 wt%.  Saito’s (C) + Resin Fillers range of 26.47-77.68 wt% overlaps with the claimed range 65-85 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since Park and Saito both disclose artificial nail art articles comprising UV curable adhesive compositions formed with urethane acrylates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Saito’s photocurable resin composition (that comprises urethane acrylate oligomers and exhibits adhesiveness) as Park’s UV adhesive layer 90 to yield an artificial nail art article that exhibits excellent transparency and workability; can possess low gloss and matte characteristics; and achieves enhanced adhesiveness, curability, and strength as taught by Saito (Saito, [0005], [0023], [0036], [0058], [0092]).
Regarding Claims 2 and 3, modified Park teaches the UV-curable raw material is a urethane (meth)acrylate oligomer (Saito, [0008]-[0016], [0027]-[0045]).
Regarding Claim 4, modified Park teaches the UV-curable raw material is a urethane (meth)acrylate oligomer that has from 1-10 (meth)acryloyl functional groups (Saito, [0037]-[0041]).  Modified Park’s functional group range encompasses the claimed values of 6 (hexafunctional) and 9 (nonafunctional), and therefore, establishes a prima facie case of obviousness over the claimed values (see MPEP 2144.05, I).
Regarding Claim 5, modified Park teaches (B) the photoinitiator can include 2-benzyl-2-dimethylamino-1-[4-morpholinophenyl]-butanone, bis(2,4,6-trimethylbenzoyl)-phenylphosphine oxide, and the like (Saito, [0060]-[0065]).
Regarding Claim 7, modified Park teaches the (C) (meth)acrylic polymer resin particles + resin fillers include acryl-based resins and polyvinyl-based resins (Saito, [0072]-[0077], [0085]).
Regarding Claim 10, modified Park teaches the photocurable resin composition has a viscosity at 25oC is from 3-100 Pa*s (Saito, [0091]-[0092]).  Modified Park’s viscosity range encompasses the claimed range of 50-100 Pa*s, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 11, modified Park teaches the photocurable resin composition as discussed above for claims 1-5 and 7 that is cured by UV radiation (Saito, [0093]-[0104]).  Modified Park discloses a substantially similar viscosity at 25oC that is from 3-100 Pa*s (Saito, [0091]-[0092]) that closely encompasses the claim 10 range of 50-100 Pa*s, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Modified Park also teaches the addition of fillers are added so as not to impair the storage stability and elastic modulus of the cured photocurable resin composition (Saito, [0082]).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01, I.  In view of the foregoing, modified Park’s cured photocurable resin composition is considered to necessarily exhibit an elastic modulus that either anticipates or renders obvious the claimed range of 20-120 kgf/mm2 (see MPEP 2112.01, I).
Regarding Claim 13, modified Park teaches the coating layer (the first adhesive layer 84 and the base coat 86) are cured or partially cured by UV radiation (Park, [0008]-[0010], [0027], [0035], [0053]-[0054], Figs 1-4).
Regarding Claim 14, modified Park teaches all lower surfaces of each nail decoration applique layer are flat (Park, Figs 1-4).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2014/0326266 A1) in view of Saito et al. (WO 2018/116798 A1, herein US 2019/0314264 A1 utilized as English language equivalent for all citations) as applied to claim 1 above, as further evidenced by Plastics, General Survey, 1. Definition, Molecular Structure and Properties, Vol 1, Pg 91 (Wiley-VCH., 2016, Ullmann's Polymers and Plastics - Products and Processes, 4 Volume Set - 1.3.3.6 Copolymerizations. John Wiley & Sons.).
Regarding Claim 6, modified Park teaches the photocurable resin composition as discussed above for claim 1.  Modified Park teaches (C) comprises polymethyl methacrylate polymer particles (resin particles; Saito, [0016], [0075]).  It is well known that polymethyl methacrylate has a glass transition temperature of about 105oC as evidenced by Plastics, General Survey, 1. Definition, Molecular Structure and Properties Vol 1 (Pg 91, Table 16).  Modified Park’s polymethyl methacrylate glass transition temperature falls within the claimed range of 50-110oC, and therefore, satisfies the claimed range (see MPEP 2131.03).
Claims 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2014/0326266 A1) in view of Saito et al. (WO 2018/116798 A1, herein US 2019/0314264 A1 utilized as English language equivalent for all citations) as applied to claims 1 and 12 above, and further in view of Toda et al. (JP 2009233291 A, herein English machine translation utilized for all citations).
Regarding Claims 8, 15, and 16, modified Park teaches the multilayer nail decoration applique (nail art) as discussed above for claims 1 and 12.  Modified Park teaches that additives can be added to enhance the decoration of the finished applique (Park, [0042]).
Modified Park remains silent regarding the UV adhesive layer 90 having an outer periphery and an inner periphery spaced apart from the outer periphery, and an inside of the inner periphery that corresponds to a hole penetrating the adhesive for a nail art decoration (as required by claims 8 and 15); and remains silent regarding the UV adhesive layer 90 covering at least a part of a side surface of a decoration (as required by claim 16).
Toda, however, teaches a multilayer artificial nail decoration comprising a conical shape recess 4 capable of inserting a jewel 2 (i.e. a nail art decoration), where an ultraviolet (UV) curable adhesive 5 is applied to the conical shaped recess 4 formed to fit around the jewel 2 (i.e. a UV adhesive layer having an outer periphery and an inner periphery spaced apart from the outer periphery, and an inside of the inner periphery that corresponds to a hole penetrating the adhesive lower to match the shape and adhere to side surfaces of the jewel/nail art decoration when inserted) (Toda, [0008]-[0011], [0015]-[0016], [0019]-[0020], [0027], [0037]-[0039], Figs 1-8).

    PNG
    media_image2.png
    449
    558
    media_image2.png
    Greyscale

Toda – Figures 3 & 5
Since modified Park and Toda both disclose multilayer artificial nail art articles, modified Park suggests including additives to enhance the decoration of finished nail art articles, and both disclose UV curable adhesives, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Toda’s conical recess into modified Park’s multilayer artificial nail art article (which would form a penetrating hole through modified Park’s UV adhesive layer 90) and it would also have been obvious to have applied modified Park’s UV adhesive (Saito’s photocurable resin composition) around the conical recess to yield an artificial nail art articles that is capable of attaching jewels, capable of securely and reliably fixing jewels, and exhibits a good appearance as taught by Toda (Toda, [0008]-[0011], [0015]-[0016], [0019]-[0020], [0027], [0037]-[0039]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782